Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Brian Dutton on 5/27/2022.
The application has been amended as follows: 
1. (Canceled)
2. (Canceled)
3. (Currently amended) A forming system which forms a metal pipe by expanding a metal pipe material, comprising:

a main body having a forming die for forming the metal pipe;
an electrode which is disposed outside the forming die and causes an electric current to flow through the metal pipe material disposed in the forming die such that the metal pipe material is heated;
a power supply unit which is disposed at a position separated from the main body 
a power supply line which connects the power supply unit and the electrode,
wherein the power supply line includes
a lower-side passing path which passes through a lower side of a placing surface on which the main body is placed and on which or beside which the power supply unit is placed,
a first connection portion which is drawn to an upper side of the placing surface and connects the lower-side passing path and the electrode, and
a second connection portion which connects the lower-side passing path and the power supply unit, 
wherein a pair of the electrode is provided to face each other in a first direction in a horizontal direction so as to support both end sides of the metal pipe material, in a state of being disposed in the forming die, in a longitudinal direction,
a die replacement carriage disposition part for allowing a die replacement carriage to advance and retreat is provided on one side with respect to the main body in a second direction orthogonal to the first direction in the horizontal direction,
a handling unit which performs installation and removal of the metal pipe material with respect to the forming die is provided on another side with respect to the main body in the second direction, and
the first connection portion 

4. (Currently amended) The forming system according to claim 3, wherein the first connection portion 
5. (Currently amended) The forming system according to claim 3, wherein the first connection portion 
6. (Canceled) 

Allowable Subject Matter
Claims 3-5 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claim 3.
Claim 3 recites a forming system which forms a metal pipe by expanding a metal pipe material, comprising: a die replacement carriage disposition part for allowing a die replacement carriage to advance and retreat is provided on one side with respect to the main body in a second direction orthogonal to the first direction in the horizontal direction which the closest prior art of record of Guannan (CN204470409), Yang (US 2007/0101786) or Ishizuka (US 2017/0095854) fails to disclose or render obvious.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
5/27/2022